    Exhibit 10.1

RESTATED OLD SECOND BANCORP, INC.

2014 Equity Incentive Plan

Article 1
INTRODUCTION

Section 1.1 Purpose, Effective Date and Term.  The purpose of this Restated Old
Second Bancorp, Inc. 2014  Equity Incentive Plan is to promote the long-term
financial success of Old Second Bancorp, Inc. and its Subsidiaries by providing
a means to attract, retain and reward individuals who can and do contribute to
such success, and to further align their interests with those of the
Shareholders.  The “Effective Date” of the Plan is May 20, 2014, the date of the
initial approval of the Plan by the Shareholders.    The Plan shall remain in
effect as long as any Awards are outstanding; provided, however, that no Awards
may be granted after the 10-year anniversary of the Effective Date.

Section 1.2 Participation.    Each employee and director of, and service
provider (with respect to which issuances of securities may be registered under
Form S-8) to, the Company and each Subsidiary who is granted, and currently
holds, an Award in accordance with the provisions of the Plan shall be a
“Participant” in the Plan.    Award recipients shall be limited to employees and
directors of, and service providers (with respect to which issuances of
securities may be registered under Form S-8) to, the Company and its
Subsidiaries;  provided, however, that an Award (other than an Award of an ISO)
may be granted to an individual prior to the date on which he or she first
performs services as an employee, director or service provider,  provided that
such Award does not become vested prior to the date such individual commences
such services.

Section 1.3 Definitions.    Capitalized terms in the Plan shall be defined as
set forth in the Plan (including the definition provisions of ‎Article 8).

Article 2

Awards

Section 2.1 General.    Any Award may be granted singularly, in combination with
another Award (or Awards), or in tandem whereby the exercise or vesting of one
Award held by a Participant cancels another Award held by the Participant.  
 Each Award shall be subject to the provisions of the Plan and such additional
provisions as the Committee may provide with respect to such Award and as may be
evidenced in the Award Agreement.  Subject to the provisions of ‎Section 3.4(b),
an Award may be granted as an alternative to or replacement of an existing award
under the Plan,  any other plan of the Company or a Subsidiary or as the form of
payment for grants or rights earned or due under any other compensation plan or
arrangement of the Company or a Subsidiary, including the plan of any entity
acquired by the Company or a Subsidiary.    The types of Awards that may be
granted include the following:

(a) Stock Options.    A stock option represents the right to purchase Shares at
an exercise price established by the Committee.  Any stock option may be either
an ISO or a nonqualified stock option that is not intended to be an ISO.  No
ISOs may be (i) granted after the

1

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

10-year anniversary of the Effective Date or (ii) granted to a non-employee.  To
the extent the aggregate Fair Market Value (determined at the time of grant) of
Shares with respect to which ISOs are exercisable for the first time by any
Participant during any calendar year under all plans of the Company and its
Subsidiaries exceeds $100,000, the stock options or portions thereof that exceed
such limit shall be treated as nonqualified stock options.  Unless otherwise
specifically provided by the Award Agreement, any stock option granted under the
Plan shall be a nonqualified stock option.  All or a portion of any ISO granted
under the Plan that does not qualify as an ISO for any reason shall be deemed to
be a nonqualified stock option.  In addition, any ISO granted under the Plan may
be unilaterally modified by the Committee to disqualify such stock option from
ISO treatment such that it shall become a nonqualified stock option.

(b) Stock Appreciation Rights.  A stock appreciation right (an “SAR”) is a right
to receive, in cash, Shares or a combination of both (as shall be reflected in
the respective Award Agreement), an amount equal to or based upon the excess of
 (i) the Fair Market Value at the time of exercise of the SAR over (ii) an
exercise price established by the Committee.

(c) Stock Awards.  A stock award is a grant of Shares or a right to receive
Shares (or their cash equivalent or a combination of both,  as shall be
reflected in the respective Award Agreement) in the future, excluding Awards
designated as stock options, SARs or cash incentive awards by the Committee. 
Such Awards may include bonus shares, performance shares, performance units,
restricted stock, restricted stock units or any other equity-based Award as
determined by the Committee.

(d) Cash Incentive Awards.  A cash incentive award is the grant of a right to
receive a payment of cash (or Stock having a value equivalent to the cash
otherwise payable,  excluding Awards designated as stock options, SARs or stock
awards by the Committee, all as shall be reflected in the respective Award
Agreement), determined on an individual basis or as an allocation of an
incentive pool that is contingent on the achievement of performance objectives
established by the Committee.

Section 2.2 Exercise of Stock Options and SARs.  A stock option or SAR shall be
exercisable in accordance with such provisions as may be established by the
Committee;  provided,  however, that a stock option or SAR shall expire no later
than 10 years after its grant date (five years in the case of an ISO with
respect to a 10% Shareholder).  The exercise price of each stock option and SAR
shall be not less than 100% of the Fair Market Value on the grant date (or, if
greater, the par value of a Share);  provided,  however, that the exercise price
of an ISO shall be not less than 110% of Fair Market Value on the grant date in
the case of a 10% Shareholder; and provided,  further, that, to the extent
permitted under Code Section 409A,  and subject to ‎Section 3.4(b),  the
exercise price may be higher or lower in the case of stock options and SARs
granted in replacement of existing awards held by an employee, director or
service provider granted by an acquired entity.  The payment of the exercise
price of a stock option shall be by cash or, subject to limitations imposed by
applicable law, by any of the following means unless otherwise determined by the
Committee from time to time:  (a) by tendering, either actually or by
attestation, Shares acceptable to the Committee and valued at Fair Market Value
as of the day of exercise; (b) by irrevocably authorizing a third party,
acceptable to the Committee, to sell Shares acquired upon exercise of the stock
option and to remit to the Company no later

2

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

than the third business day following exercise of a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise; (c) by payment through a net exercise such that, without the
payment of any funds, the Participant may exercise the option and receive the
net number of Shares equal in value to (i) the number of Shares as to which the
option is being exercised, multiplied by (ii) a fraction, the numerator of which
is the Fair Market Value (on the date of exercise) less the exercise price, and
the denominator of which is such Fair Market Value (the number of net Shares to
be received shall be rounded down to the nearest whole number of Shares); (d) by
personal, certified or cashiers’ check; (e) by other property deemed acceptable
by the Committee or (f) by any combination thereof.

Section 2.3 Performance-Based Compensation.   Any Award that is intended to be
Performance-Based Compensation shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code Section
162(m), as may be determined by the Committee.  The grant of any Award and the
establishment of performance measures that are intended to be Performance-Based
Compensation shall occur during the period required under Code Section 162(m).

(a) Performance Measures.   The performance measures described in this ‎Section
2.3 may be based on any one or more of the following: earnings (e.g., earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; and earnings per share; each as may be defined by the Committee);
financial return ratios (e.g., return on investment; return on invested capital;
return on equity; and return on assets; each as may be defined by the
Committee); “Texas ratio”; expense ratio; efficiency ratio; increase in revenue,
operating or net cash flows; cash flow return on investment; total shareholder
return; market share; net operating income, operating income or net income; debt
load reduction; loan and lease losses; expense management; economic value added;
stock price; book value; overhead; assets; asset quality level; charge offs;
loan loss reserves; loans; deposits; nonperforming assets; growth of loans,
deposits, or assets; interest sensitivity gap levels; regulatory
compliance; improvement of financial rating; achievement of balance sheet or
income statement objectives; improvements in capital structure; profitability;
profit margins; budget comparisons or strategic business objectives, consisting
of one or more objectives based on meeting specific cost targets, business
expansion goals and goals relating to acquisitions or divestitures.  Performance
measures may be based on the performance of the Company as a whole or of any one
or more Subsidiaries,  business units or financial reporting segments of the
Company or a Subsidiary, or any combination thereof, and may be measured
relative to a peer group, an index or a business plan.

(b) Partial Achievement.   An Award may provide that partial achievement of the
performance measures may result in payment or vesting based upon the degree of
achievement.  In addition, partial achievement of performance measures shall
apply toward a Participant’s individual limitations as set forth in ‎Section
3.3.

(c) Extraordinary Items.  In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management’s Discussion and Analysis section of
the Company’s annual report:  (i) extraordinary, unusual  or nonrecurring items
of gain or loss,  including non-cash refinancing

3

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

charges; (ii) gains or losses on the disposition of a business; (iii) changes in
tax or accounting principles, regulations or laws; (iv) mergers or acquisitions;
and (v) such other items permitted from time to time hereafter under the
regulations promulgated under Code Section 162(m).  To the extent not
specifically excluded, such effects shall be included in any applicable
performance measure.

(d) Adjustments.  Pursuant to this ‎Section 2.3, in certain circumstances the
Committee may adjust performance measures;  provided, however, that no
adjustment may be made with respect to an Award that is intended to be
Performance-Based Compensation, except to the extent the Committee exercises
such negative discretion as is permitted under Code Section 162(m).  If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or a Subsidiary conducts its business or other events or circumstances render
current performance measures to be unsuitable, the Committee may modify such
performance measures, in whole or in part, as the Committee deems
appropriate.  If a Participant is promoted, demoted or transferred to a
different business unit during a performance period, the Committee may determine
that the selected performance measures or applicable performance period are no
longer appropriate, in which case, the Committee, in its sole discretion, may
(i) adjust, change or eliminate the performance measures or change the
applicable performance period or (ii) cause to be made a cash payment to the
Participant in an amount determined by the Committee.

Section 2.4 Dividends and Dividend Equivalents.  Any Award may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Shares subject to the Award, which payments may be made
currently or credited to an account for the Participant, may be settled in cash
or Shares and may be subject to terms or provisions similar to the underlying
Award.

Section 2.5 Forfeiture of Awards.    Unless specifically provided to the
contrary in an Award Agreement, upon notification of Termination of Service for
Cause, any outstanding Award held by a Participant, whether vested or unvested,
shall terminate immediately, such  Award shall be forfeited and the Participant
shall have no further rights thereunder.

Section 2.6 Deferred Compensation.  The Plan is, and all Awards are, intended to
be exempt from (or, in the alternative, to comply with) Code Section 409A, and
each shall be construed, interpreted and administered accordingly.  The Company
does not guarantee that any benefits that may be provided under the Plan will
satisfy all applicable provisions of Code Section 409A.  If any Award would be
considered “deferred compensation” under Code Section 409A, the Committee
reserves the absolute right (including the right to delegate such right) to
unilaterally amend the Plan or the applicable Award Agreement, without the
consent of the Participant, to avoid the application of, or to maintain
compliance with, Code Section 409A.  Any amendment by the Committee to the Plan
or an Award Agreement pursuant to this ‎Section 2.6 shall maintain, to the
extent practicable, the original intent of the applicable provision without
violating Code Section 409A.  A Participant’s acceptance of any Award shall be
deemed to constitute the Participant’s acknowledgment of, and consent to, the
rights of the Committee under this ‎Section 2.6, without further consideration
or action.  Any discretionary authority retained by the Committee pursuant to
the terms of the Plan or pursuant to an Award Agreement

4

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

shall not be applicable to an Award that is determined to constitute deferred
compensation, if such discretionary authority would contravene Code Section
409A.

Article 3

Shares Subject to Plan

Section 3.1 Available Shares.  The Shares with respect to which Awards may be
 granted shall be Shares currently authorized but unissued, currently held or,
to the extent permitted by applicable law, subsequently acquired by the Company,
including Shares purchased in the open market or in private transactions.

Section 3.2 Share Limitations.   

(a) Share Reserve.  Subject to the following provisions of this ‎Section 3.2,
the maximum number of Shares  that may be delivered under the Plan shall be
975,000 (all of which may be granted as ISOs), plus any  Shares that are covered
under a Prior Plan award that otherwise would become available for reuse under
the Prior Plan, as provided in ‎Section 3.2‎(b)(v), due to forfeiture,
expiration, cancellation or the like.  The maximum number of Shares available
for delivery under the Plan (including the number that may be granted as ISOs)
and the number of Shares subject to outstanding Awards shall be subject to
adjustment as provided in ‎Section 3.4.  As of the Effective Date, no further
awards shall be granted under the Prior Plan.

(b) Reuse of Shares.   

(i) To the extent any Shares covered by an Award are not delivered to a
Participant or beneficiary for any reason, including because the Award is
forfeited, canceled or settled in cash, such Shares shall not be deemed to have
been delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan and shall again become eligible for
delivery under the Plan. 

(ii) With respect to SARs that are settled in Shares, only Shares actually
delivered shall be counted for purposes of determining the maximum number of
Shares available for delivery under the Plan.

(iii) If the exercise price of any stock option granted under the Plan is
satisfied by tendering Shares to the Company (whether by actual delivery or by
attestation and whether or not such surrendered Shares were acquired pursuant to
an Award) or by the net exercise of the Award, only the number of
Shares delivered net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan.

(iv) If the withholding tax liabilities arising from an Award or, following the
Effective Date, an award under the Prior Plan, are satisfied by the tendering of
Shares to the Company (whether by actual delivery or by attestation and whether
or not such tendered  Shares were acquired pursuant to an Award) or by the
withholding of or reduction of Shares by the Company, such Shares shall not be
deemed to have been delivered for purposes of

5

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

determining the maximum number of Shares available for delivery under the Plan
and shall again become eligible for delivery under the Plan.

(v) Following the Effective Date, any Shares that are covered under a Prior Plan
award that otherwise would become available for reuse under the Prior Plan due
to forfeiture, expiration, cancellation or the like shall instead become
available for delivery under the Plan.

Section 3.3 Limitations on Grants to Individuals.    The following limitations
shall apply with respect to Awards:

(a) Stock Options and SARs.  The maximum number of Shares that may be subject to
stock options or SARs granted to any one Participant during any calendar year
that are intended to be Performance-Based Compensation,  and then only to the
extent that such limitation is required by Code Section 162(m), shall
be 100,000.  The maximum number of Shares that may be subject to stock options
or SARs granted to any one Director Participant during any calendar year shall
be 50,000.  For purposes of this ‎Section 3.3‎(a), if a stock option is granted
in tandem with an SAR, such that the exercise of the option or SAR with respect
to a Share cancels the tandem SAR or option right, respectively, with respect to
such Share, the tandem option and SAR rights with respect to each Share shall be
counted as covering one Share for purposes of applying the limitations of this
‎Section 3.3‎(a).

(b) Stock Awards.  The maximum number of Shares that may be subject to stock
awards that are granted to any one Participant during any calendar year and are
intended to be Performance-Based Compensation, and then only to the extent that
such limitation is required by Code Section 162(m), shall be 100,000.  The
maximum number of Shares that may be subject to stock awards that are granted to
any one Director Participant during any calendar year shall be 50,000.

(c) Cash Incentive Awards and Stock Awards Settled in Cash.  The maximum dollar
amount that may be payable to any one Participant pursuant to cash incentive
awards and cash-settled stock awards that are granted to any one Participant
during any calendar year and are intended to be Performance-Based Compensation,
and then only to the extent that such limitation is required by Code Section
162(m), shall be $1,000,000.    The maximum dollar amount that may be payable to
any one Director Participant pursuant to cash incentive awards and cash-settled
stock awards that are granted to any one Director Participant during any
calendar year shall be $100,000.

(d) Dividends, Dividend Equivalents and Earnings.  For purposes of determining
whether an Award is intended to be qualified as Performance-Based Compensation
under the foregoing limitations of this ‎Section 3.3, (i) the right to receive
dividends and dividend equivalents with respect to any Award that is not yet
vested shall be treated as a separate Award,  and (ii) if the delivery of any
Shares or cash under an Award is deferred, any earnings, including dividends and
dividend equivalents, shall be disregarded.

(e) Partial Performance.  Notwithstanding the preceding provisions of this
‎Section 3.3, if in respect of any performance period or restriction period, the
Committee grants

6

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

to a Participant Awards having an aggregate dollar value and/or number of Shares
less than the maximum dollar value and/or number of Shares that could be paid or
awarded to such Participant based on the degree to which the relevant
performance measures were attained, the excess of such maximum dollar value
and/or number of Shares over the aggregate dollar value and/or number of Shares
actually subject to Awards granted to such Participant shall be carried forward
and shall increase the maximum dollar value and/or the number of Shares that may
be awarded to such Participant in respect of the next performance period or
restriction period in respect of which the Committee grants to such Participant
an Award intended to qualify as Performance-Based Compensation, subject to
adjustment pursuant to ‎Section 3.4.

Section 3.4 Corporate Transactions;  No Repricing.   

(a) Adjustments.  To the extent permitted under Code Section 409A, to the extent
applicable, in the event of a corporate transaction involving the Company or the
Shares (including any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), all outstanding Awards, the number of Shares
available for delivery under the Plan under ‎Section 3.2 and each of the
specified limitations set forth in ‎Section 3.3 shall be adjusted automatically
to proportionately and uniformly reflect such transaction (but only to the
extent that such adjustment will not negatively affect the status of an Award
intended to qualify as Performance-Based Compensation, if applicable);
 provided, however, that, subject to ‎Section 3.4‎(b), the Committee may
otherwise adjust Awards (or prevent such automatic adjustment) as it deems
necessary, in its sole discretion, to preserve the benefits or potential
benefits of the Awards and the Plan.  Action by the Committee under this
‎Section 3.4‎(a) may include: (i) adjustment of the number and kind of shares
that may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding stock options and SARs; and (iv) any other adjustments that the
Committee determines to be equitable (which may include (A) replacement of an
Award with another award that the Committee determines has comparable value and
that is based on stock of a company resulting from a corporate transaction, and
(B) cancellation of an  Award in return for cash payment of the current value of
the Award, determined as though the Award were fully vested at the time of
payment, provided that in the case of a stock option or SAR, the amount of such
payment shall be the excess of the value of the stock subject to the option or
SAR at the time of the transaction over the exercise price, and provided,
 further,  that no such payment shall be required in consideration for the
cancellation of the Award if the exercise price is greater than the value of the
stock at the time of such corporate transaction).

(b) No Repricing.  Notwithstanding any provision of the Plan to the contrary, no
adjustment or reduction of the exercise price of any outstanding stock option or
SAR in the event of a decline in Stock price shall be permitted without approval
by the Shareholders or as otherwise expressly provided under ‎Section
3.4‎(a).  The foregoing prohibition includes (i) reducing the exercise price of
outstanding stock options or SARs, (ii) cancelling outstanding stock options or
SARs in connection with the granting of stock options or SARs with a lower
exercise price to the same individual, (iii) cancelling stock options or SARs
with an exercise price in excess of the current Fair Market Value in exchange
for a cash or other payment, and

7

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(iv) taking any other action that would be treated as a repricing of a stock
option or SAR under the rules of the primary securities exchange or similar
entity on which the Shares are listed.

Section 3.5 Delivery of Shares.  Delivery of Shares or other amounts under the
Plan shall be subject to the following:

(a) Compliance with Applicable Laws.  Notwithstanding any provision of the Plan
to the contrary, the Company shall have no obligation to deliver any Shares or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws and the applicable requirements
of any securities exchange or similar entity.

(b) No Certificates Required.  To the extent that the Plan provides for the
delivery of Shares, the delivery may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any
securities exchange or similar entity.

Article 4

Change in Control

Section 4.1 Consequence of a Change in Control.  Subject to the provisions of
‎Section 3.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or in any Award Agreement, at the time of a Change in
Control:

(a) Subject to any forfeiture and expiration provisions otherwise applicable to
the respective Awards, all stock options and SARs under the Plan then held by
the Participant shall become fully exercisable immediately if, and all stock
awards and cash incentive awards under the Plan then held by the Participant
shall become fully earned and vested immediately if, (i) the Plan and the
respective Award Agreements are not the obligations of the entity, whether the
Company, a successor thereto or an assignee thereof, that conducts following a
 Change in Control substantially all of the business conducted by the Company
and its Subsidiaries immediately prior to such Change in Control or (ii) the
Plan and the respective Award Agreements are the obligations of the entity,
whether the Company, a successor thereto or an assignee thereof, that conducts
following a Change in Control substantially all of the business conducted by the
Company and its Subsidiaries immediately prior to such Change in Control and the
Participant incurs a Termination of Service without Cause or by the Participant
for Good Reason following such Change in Control.

(b) Notwithstanding the foregoing provisions of this ‎Section 4.1,  if the
vesting of an outstanding Award is conditioned upon the achievement of
performance measures, then such vesting shall be subject to the following:

(i) If, at the time of the Change in Control, the established performance
measures are less than 50% attained (as determined in the sole discretion of the
Committee, but in any event, based pro rata in accordance with time lapsed
through the date of the Change in Control in the event of any period-based
performance measures), then such Award shall become vested and exercisable on a
fractional basis with the numerator being equal to the percentage of attainment
and the denominator being 50% upon the Change in Control.



8

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(ii) If, at the time of the Change in Control, the established performance
measures are at least 50% attained (as determined in the sole discretion of the
Committee, but in any event based pro rata in accordance with time lapsed
through the date of the Change in Control in the event of any period-based
performance measures), then such Award shall become fully earned and
vested immediately upon the Change in Control.

Section 4.2 Definition of Change in Control.   

(a) If the Participant is subject to a change in control agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of “change in control” (or the like), then, for purposes of the Plan, the term
“Change in Control” has the meaning set forth in such agreement; and in the
absence of such a definition, “Change in Control” means the first to occur of
the following:

(i) The consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the Exchange Act) of “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
the combined voting power of the then outstanding Voting Securities of the
Company;

(ii) During any 12-month period, the individuals who, as of the Effective Date,
are members of the Board cease for any reason to constitute a majority of the
Board, unless either the election of or the nomination for election by the
Shareholders of any new director was approved by a vote of a majority of the
Board, in which case such new director shall for purposes of this Plan be
considered as a member of the Board; or

(iii) The consummation by the Company of (i) a merger, consolidation or other
similar transaction if the Shareholders immediately before such merger,
consolidation or other similar transaction do not, as a result of such merger,
consolidation or other similar transaction, own, directly or indirectly, more
than 67% of the combined voting power of the then outstanding Voting Securities
of the entity resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the Voting
Securities of the Company outstanding immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

(b) Notwithstanding any provision in the foregoing definition of Change in
Control to the contrary, a Change in Control shall not be deemed to occur solely
because 33% or more of the combined voting power of the then outstanding
securities of the Company are acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained for
employees of the entity or (ii) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the Shareholders in the same
proportion as their ownership of Stock immediately prior to such acquisition.

(c) Further notwithstanding any provision in the foregoing definition of Change
in Control to the contrary, in the event that any  Award constitutes deferred
compensation, and the settlement of, or distribution of benefits under such
Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the

9

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

event constituting the Change in Control also constituting a “change in control
event” under Code Section 409A.

Article 5
Committee

Section 5.1 Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee in accordance
with this ‎Article 5.  The Committee shall be selected by the Board,  provided
that the Committee shall consist of two or more members of the Board, each of
whom is a “non-employee director” (within the meaning of Rule 16b-3 promulgated
under the Exchange Act), an “outside director” (within the meaning of Code
Section 162(m)) and an “independent director” (within the meaning of the rules
of the securities exchange which then constitutes the principal listing for the
Stock).    Subject to the applicable rules of any securities exchange or similar
entity, if the Committee does not exist, or for any other reason determined by
the Board, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

Section 5.2 Powers of Committee.  The Committee’s administration of the Plan
shall be subject to the other provisions of the Plan and the following:

(a) The Committee shall have the authority and discretion to select from among
the Company’s and the Subsidiary’s employees, directors and service providers
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of Shares covered by
the Awards, to establish the terms of Awards, to cancel or suspend Awards and to
reduce or eliminate any restrictions or vesting requirements applicable to an
Award at any time after the grant of the Award.

(b) In the event that the Committee determines that it is advisable to grant
Awards that do not qualify for the exception for Performance-Based Compensation
from the tax deductibility limitations of Code Section 162(m), the Committee may
grant such Awards without satisfying the requirements of Code Section 162(m).

(c) The Committee shall have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

(d) The Committee shall have the authority to define terms not otherwise defined
in the Plan. 

(e) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan shall be final and binding on all persons.

(f) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
bylaws of the Company and to all applicable law.



10

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

Section 5.3 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of any securities exchange or similar
entity or the Plan or the charter of the Committee, or as necessary to comply
with the exemptive provisions of Rule 16b-3 of the Exchange Act or of Code
Section 162(m), the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers under the Plan to any person
or persons selected by it.  The acts of such delegates shall be treated under
the Plan as acts of the Committee and such delegates shall report regularly to
the Committee regarding the delegated duties and responsibilities and any Awards
granted.  Any such allocation or delegation may be revoked by the Committee at
any time.

Section 5.4 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and each Subsidiary shall furnish the Committee with
such data and information as it determines may be required for it to discharge
its duties under the Plan.  The records of the Company and each Subsidiary as to
an employee’s or Participant’s employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive with respect to all
persons unless determined by the Committee to be manifestly incorrect.  Subject
to applicable law, Participants and other persons entitled to benefits under the
Plan shall furnish the Committee such evidence, data or information as the
Committee considers desirable to carry out the terms of the Plan.

Section 5.5 Expenses and Liabilities.  All expenses and liabilities incurred by
the Committee in the administration and interpretation of the Plan or any Award
Agreement shall be borne by the Company.  The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
and interpretation of the Plan, and the Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions and valuations of any such
persons.

Article 6

Amendment and Termination

Section 6.1 General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement; provided,  however,  that
no amendment or termination may (except as provided in ‎Section 2.6,  ‎Section
3.4 and ‎Section 6.2), in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), impair the rights of any Participant or beneficiary under any
Award granted prior to the date such amendment or termination is adopted by the
Board; and provided, further, that no amendment may (a) materially increase the
benefits accruing to Participants under the Plan,  (b) materially increase the
aggregate number of securities that may be delivered under the Plan other than
pursuant to ‎Section 3.4, or (c) materially modify the requirements for
participation in the Plan, unless the amendment under (a), (b) or (c)
immediately above is approved by the Shareholders.

Section 6.2 Amendment to Conform to Law.  Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, the Committee may amend the Plan or
any Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the

11

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

purpose of conforming the Plan or the Award Agreement to any applicable law.  By
accepting an Award, the Participant shall be deemed to have acknowledged and
consented to any amendment to an Award made pursuant to this ‎Section 6.2,
 ‎Section 2.6 or ‎Section 3.4 without further consideration or action.

Article 7

General Terms

Section 7.1 No Implied Rights.

(a) No Rights to Specific Assets.  No person shall by reason of participation in
the Plan acquire any right in or title to any assets, funds or property of the
Company or any Subsidiary, including any specific funds, assets, or other
property that the Company or a Subsidiary, in its sole discretion, may set aside
in anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, distributable in accordance
with the provisions of the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan or an Award Agreement shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to provide any benefits to any person.

(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant shall not
give any person the right to be retained in the service of the Company or a
Subsidiary or any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the Plan.  No individual shall
have the right to be selected to receive an Award, or, having been so selected,
to receive a future Award.

(c) No Rights as a Shareholder.  Except as otherwise provided in the Plan, no
Award shall confer upon the holder thereof any rights as a Shareholder prior to
the date on which the individual fulfills all conditions for receipt of such
rights.

Section 7.2 Transferability.  Except as otherwise provided by the Committee,
Awards are not transferable except as designated by the Participant by will or
by the laws of descent and distribution or pursuant to a domestic relations
order.  The Committee shall have the discretion to permit the transfer of
Awards;  provided, however, that such transfers shall be limited to immediate
family members of Participants, trusts, partnerships, limited liability
companies and other entities that are permitted to exercise rights under Awards
in accordance with Form S-8 established for the primary benefit of such family
members;  and provided, further, that such transfers shall not be made for value
to the Participant.

Section 7.3 Designation of Beneficiaries.  A Participant hereunder may file with
the Company a designation of a beneficiary or beneficiaries under the Plan and
may from time to time revoke or amend any such designation.  Any designation of
beneficiary under the Plan shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Committee is in doubt
as to the entitlement of any such beneficiary to any Award, the Committee may
determine to recognize only the legal representative of the Participant in which

12

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

case the Company, the Committee and the members thereof shall not have any
further liability to anyone.

Section 7.4 Non-Exclusivity.  Neither the adoption of the Plan by the Board nor
the submission of the Plan to the Shareholders  for approval shall be construed
as creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including the
granting of restricted stock, stock options or other equity awards otherwise
than under the Plan or an arrangement that is or is not intended to qualify
under Code Section 162(m), and such arrangements may be either generally
applicable or applicable only in specific cases.

Section 7.5 Award Agreement.  Each Award shall be evidenced by an Award
Agreement.  A copy of the Award Agreement, in any medium chosen by the
Committee, shall be made available to the Participant, and the Committee may
require that the Participant sign a copy of the Award Agreement.

Section 7.6 Form and Time of Elections.  Unless otherwise specified in the Plan,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such terms or conditions, not inconsistent with the provisions of
the Plan, as the Committee may require.

Section 7.7 Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information that the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

Section 7.8 Tax Withholding.  All distributions under the Plan shall be subject
to withholding of all applicable taxes and the Committee may condition the
delivery of any Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations.  Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (a) through cash
payment by the Participant; (b) through the surrender of Shares that the
Participant already owns or (c) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.

Section 7.9 Successors.  All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company.

Section 7.10 Indemnification.  To the fullest extent permitted by law, each
person who is or shall have been a member of the Committee or the Board, or an
officer of the Company to whom authority was delegated in accordance with
‎Section 5.3, or an employee of the Company shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability or expense (including reasonable attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and

13

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her (provided that he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf), unless such loss, cost, liability or expense is a result of his or her
own willful misconduct or except as expressly provided by statute.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

Section 7.11 No Fractional Shares.  Unless otherwise permitted by the Committee,
no fractional Shares shall be delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, Shares or other property shall be
delivered or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be forfeited or otherwise eliminated.

Section 7.12 Governing Law.  The Plan, all Awards, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to
principles of conflict of laws, except as superseded by applicable federal law.

Section 7.13 Benefits Under Other Plans.  Except as otherwise provided by the
Committee, Awards granted to a Participant (including the grant and the receipt
of benefits) shall be disregarded for purposes of determining the Participant’s
benefits under, or contributions to, any qualified retirement plan, nonqualified
plan and any other benefit plan maintained by the Participant’s employer.

Section 7.14 Validity.  If any provision of the Plan is determined to be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of the Plan,  and the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included in the Plan.

Section 7.15 Notice.  Unless provided otherwise in an Award Agreement or policy
adopted from time to time by the Committee, all communications to the Company
provided for in the Plan, or any Award Agreement, shall be delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid (provided that international mail shall be sent via overnight or two-day
delivery), or prepaid overnight courier to the Company at the address set forth
below:

Old Second Bancorp, Inc.

37 South River Street

Aurora, Illinois  60507

Such communications shall be deemed given:

(a) In the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery; and



14

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(b) In the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail;

provided, however, that in no event shall any communication be deemed to be
given later than the date it is actually received, provided it is actually
received.  In the event a communication is not received, it shall be deemed
received only upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service
provider.  Communications that are to be delivered by U.S. mail or by overnight
service to the Company shall be directed to the attention of the Company’s
senior human resources officer and corporate secretary.

Section 7.16 Clawback Policy.  Any Award, amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other similar action in accordance with any applicable Company clawback
policy (the “Policy”) or any applicable law.  A Participant’s receipt of an
Award shall be deemed to constitute the Participant’s acknowledgment of and
consent to the Company’s application, implementation and enforcement of (i) the
Policy and any similar policy established by the Company that may apply to the
Participant, whether adopted prior to or following the making of any Award and
(ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, as well as the Participant’s express
agreement that the Company may take such actions as are necessary to effectuate
the Policy, any similar policy and applicable law, without further consideration
or action.

Section 7.17 Breach of Restrictive Covenants.  Except as otherwise provided by
the Committee, notwithstanding any provision of the Plan to the contrary, if the
Participant breaches a non-competition, non-solicitation, non-disclosure,
non-disparagement or other restrictive covenant set forth in an Award Agreement
or any other agreement between the Participant and the Company or a Subsidiary,
whether during or after the Participant's Termination of Service, in addition to
any other penalties or restrictions that may apply under any such agreement,
state law, or otherwise, the Participant shall forfeit or pay to the Company:

(a) Any and all outstanding Awards granted to the Participant, including Awards
that have become vested or exercisable;

(b) Any Shares held by the Participant in connection with the Plan that were
acquired by the Participant after the Participant's Termination of Service and
within the 12-month period immediately preceding the Participant's Termination
of Service;

(c) The profit realized by the Participant from the exercise of any stock
options and SARs that the Participant exercised after the Participant's
Termination of Service and within the 12-month period immediately preceding the
Participant's Termination of Service, which profit is the difference between the
exercise price of the stock option or SAR and the Fair Market Value of any
Shares or cash acquired by the Participant upon exercise of such stock option or
SAR; and

(d) The profit realized by the Participant from the sale, or other disposition
for consideration, of any Shares received by the Participant in connection with
the Plan after the

15

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

Participant's Termination of Service and within the 12-month period immediately
preceding the Participant's Termination of Service and where such sale or
disposition occurs in such similar time period.

Article 8
Defined Terms; CONSTRUCTION

Section 8.1 In addition to the other definitions contained in the Plan,  unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

(a) “10% Shareholder”  means an individual who, at the time of grant, owns
Voting Securities possessing more than 10% of the total combined voting power of
the Voting Securities.

(b) “Award” means an award under the Plan.

(c) “Award Agreement” means the document that evidences the terms and conditions
of an Award.  Such document shall be referred to as an agreement regardless of
whether a  Participant’s signature is required.

(d) “Board” means the Board of Directors of the Company.

(e) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “cause” (or the like), then, for purposes of the Plan, the term
“Cause” has the meaning set forth in such agreement; and in the absence of such
a definition, “Cause” means (i) any act of (A) fraud or intentional
misrepresentation or (B) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or a Subsidiary, (ii) willful violation of any
law, rule or regulation in connection with the performance of a Participant’s
duties to the Company or a Subsidiary (other than traffic violations or similar
offenses), (iii) with respect to any employee of the Company or a  Subsidiary,
commission of any act of moral turpitude or conviction of a felony or (iv) the
willful or negligent failure of the Participant to perform the Participant’s
duties to the Company or a Subsidiary in any material respect. 

Further, the Participant shall be deemed to have terminated for Cause if, after
the Participant’s Termination of Service, facts and circumstances arising during
the course of the Participant’s employment with the Company are discovered that
would have constituted a termination for Cause.

Further, all rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Board or
its designee or during any negotiations between the Board or its designee and
the Participant regarding any actual or alleged act or omission by the
Participant of the type described in the applicable definition of “Cause.”

(f) “Change in Control” has the meaning ascribed to it in ‎Section 4.2.



16

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(g) “Code” means the Internal Revenue Code of 1986.

(h) “Committee” means the Committee acting under ‎Article 5, and in the event a
Committee is not currently appointed, the Board.

(i) “Company”  means Old Second Bancorp, Inc., a Delaware corporation.

(j) “Director Participant” means a Participant who is a member of the Board or
the board of directors of a Subsidiary.

(k) “Disability”  means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering the Company’s or a Subsidiary’s employees.

(l) “Effective Date” has the meaning ascribed to it in ‎Section 1.1.

(m) “Exchange Act” means the Securities Exchange Act of 1934.

(n) “Fair Market Value” means, as of any date, the officially-quoted closing
selling price of the Shares on such date on the principal national securities
exchange on which Shares are listed or admitted to trading or, if there have
been no sales with respect to Shares on such date, or if the Shares are not so
listed or admitted to trading, the Fair Market Value shall be the value
established by the Committee in good faith and, to the extent required, in
accordance with Code Sections 422 and 409A.

(o) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “good reason” (or the like), then, for purposes of the Plan, the
term “Good Reason” has the meaning set forth in such agreement; and in the
absence of such a definition,  “Good Reason”  means the occurrence of any one of
the following events, unless the Participant agrees in writing that such event
shall not constitute Good Reason:

(i) A material, adverse change in the nature, scope or status of the
Participant’s position, authorities or duties from those in effect immediately
prior to the applicable Change in Control;

(ii) A material reduction in the Participant’s aggregate compensation or
benefits in effect immediately prior to the applicable Change in Control; or

(iii) Relocation of the Participant’s primary place of employment of more than
50 miles from the Participant’s primary place of employment immediately prior to
the applicable Change in Control, or a requirement that the Participant engage
in travel that is materially greater than prior to the applicable Change in
Control.



17

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

Notwithstanding any provision of this definition to the contrary, prior to the
Participant’s Termination of Service for Good Reason, the Participant must give
the Company written notice of the existence of any condition set forth in clause
(i) – (iii) immediately above within 90 days of its initial existence and the
Company shall have 30 days from the date of such notice in which to cure the
condition giving rise to Good Reason, if curable.  If, during such 30-day
period, the Company cures the condition giving rise to Good Reason, the
condition shall not constitute Good Reason.  Further notwithstanding any
provision of this definition to the contrary, in order to constitute a
termination for Good Reason, such termination must occur within 12 months of the
initial existence of the applicable condition.

(p) “Form S-8” means a Registration Statement on Form S-8 promulgated by the
U.S. Securities and Exchange Commission or any successor form thereto.

(q) “ISO”  means a stock option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in Code Section 422(b).

(r) “Participant” has the meaning ascribed to it in ‎Section 1.2.

(s) “Performance-Based Compensation” has the meaning ascribed to it in Code
Section 162(m).

(t) “Plan”  means the Old Second Bancorp, Inc. 2014 Equity Incentive Plan, as
amended, and restated hereby.

(u) “Policy” has the meaning ascribed to it in ‎Section 7.16.

(v) “Prior Plan” means the Old Second Bancorp, Inc. 2008 Equity Incentive Plan.

(w) “SAR” has the meaning ascribed to it in ‎Section 2.1(b).

(x) “Securities Act” means the Securities Act of 1933.

(y) “Share” means a share of Stock.

(z) “Shareholders” means the shareholders of the Company.

(aa) “Stock” means the common stock of the Company, no par value per share.

(bb) “Subsidiary” means any corporation or other entity that would be a
“subsidiary corporation” as defined in Code Section 424(f) with respect to the
Company.

(cc) “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an employee and director of, and
service provider to, the Company and each Subsidiary, regardless of the reason
for such cessation, subject to the following:



18

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(i) The Participant’s cessation as an employee or service provider shall not be
deemed to occur by reason of the Participant’s being on a leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s services.

(ii) If, as a result of a sale or other transaction, the Subsidiary for whom the
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an employee or director of, or service provider to, the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant’s Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.

(iii) A service provider, other than an employee or director, whose services to
the Company or a Subsidiary are governed by a written agreement with such
service provider shall cease to be a service provider at the time the provision
of service under such written agreement ends (without renewal); and such a
service provider whose services to the Company or a Subsidiary are not governed
by a written agreement with the service provider shall cease to be a service
provider on the date that is 90 days after the date the service provider last
provides services requested by the Company or a Subsidiary.

(iv) Notwithstanding the foregoing, in the event that any Award constitutes
deferred compensation, the term Termination of Service shall be interpreted by
the Committee in a manner consistent with the definition of “separation from
service” as defined under Code Section 409A.

(dd) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.

Section 8.2 In the Plan, unless otherwise stated, the following uses apply:

(a) Actions permitted under the Plan may be taken at any time in the actor’s
reasonable discretion;

(b) References to a statute shall refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;

(c) In computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to and including”;

(d) References to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;



19

 

--------------------------------------------------------------------------------

 

    Exhibit 10.1

(e) Indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;

(f) The words “include,” “includes” and “including” mean “include, without
limitation,” “includes, without limitation” and “including, without limitation,”
respectively;

(g) All references to articles and sections are to articles and sections in the
Plan;

(h) All words used shall be construed to be of such gender or number as the
circumstances and context require;

(i) The captions and headings of articles and sections appearing in the Plan
have been inserted solely for convenience of reference and shall not be
considered a part of the Plan, nor shall any of them affect the meaning or
interpretation of the Plan or any of its provisions;

(j) Any reference to an agreement, plan, policy, document or set of documents,
and the rights and obligations of the parties under any such agreement, plan,
policy, document or set of documents, shall mean such agreement, plan, policy,
document or set of documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k) All accounting terms not specifically defined in the Plan shall be construed
in accordance with GAAP.



20

 

--------------------------------------------------------------------------------